Citation Nr: 0947451	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 6, 
2008, for the award of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran had active service from December 1966 to January 
1970, including service in the Republic of Vietnam from June 
1967 to February 1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In January 2007, the Board issued 
a decision denying the claim of entitlement to service 
connection for PTSD.  The Veteran appealed this decision to 
the United States Court of Appeals of Veterans Claim (Court).  
In November 2008, the Court issued a memorandum decision, 
vacating the Board's decision, and remanding the matter for 
action consistent with the decision.  

In addition, the Veteran filed a claim to reopen the 
previously denied claim of service connection for PTSD with 
the RO on February 9, 2008.  In July 2008, the RO granted 
service connection for PTSD, and assigned an effective date 
of February 9, 2008.  The Veteran disagreed with this 
decision with regard to the effective date of service 
connection, and a statement of the case was issued in April 
2009.  

The issue of entitlement to an earlier effective date for 
service connection for PTSD is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

The claim for service connection for PTSD was granted by the 
RO in a July 2008 rating decision, and there is no remaining 
case or controversy pertaining to the Veteran's claim for 
service connection for PTSD.




CONCLUSION OF LAW

The claim for entitlement to service connection for PTSD is 
dismissed as the benefit requested has been granted.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran's claim for service connection 
for PTSD has already been granted by the RO.  There is no 
remaining case or controversy pertaining to the Veteran's 
claim for service connection for PTSD.  Accordingly, the 
appeal will be dismissed.


ORDER

The appeal for entitlement to service connection for PTSD is 
dismissed.


REMAND

It is not clear to the Board whether the Veteran has 
perfected an appeal with respect to the issue of entitlement 
to an earlier effective date for entitlement to service 
connection for PTSD.  The record before the Board reflects 
that a timely notice of disagreement was submitted in 
response to the July 2008 rating decision assigning an 
effective date of February 6, 2008, for the grant of service 
connection for PTSD.  In addition, it shows that the Veteran 
was provided a Statement of the Case on the effective date 
issue in April 2009.  The record before the Board does not 
show that the Veteran or his representative submitted a 
substantive appeal in response to the Statement of the Case; 
however, there could be a temporary file at the RO containing 
a timely substantive appeal.

In any event, the effective date of the award of service 
connection assigned in the July 2008 rating decision was 
based, in part, on the existence of a final Board decision 
denying service connection for PTSD.  As discussed above, the 
Board decision denying service connection for PTSD has been 
vacated by the Court.  Therefore, the originating agency must 
readjudicate the effective date issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should determine 
whether the Veteran has perfected an 
appeal with respect to the issue of 
entitlement to an earlier effective date 
for service connection for PTSD.  Any 
pertinent documents contained in a 
temporary file should be associated with 
the claims folder.

2.  In any event, the RO or the AMC 
should assign an effective date for the 
award of service connection for PTSD on 
the basis of his initial claim since 
there is no final denial of that claim.

The case should only be returned to the Board for further 
appellate action if the Veteran has perfected an appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


